Citation Nr: 1513625	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  94-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cardiac disability, to include as secondary to the service-connected bilateral varicose veins and/or the service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1965 to June 1966.

This case came before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

The Board initially denied the claim in October 1998.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2000 Memorandum Decision, the Court vacated and remanded the Board's decision for further development.  The Board again denied the claim in September 2002 and in a February 2003 Joint Motion for Remand, the September 2002 Board decision was vacated and the claim was remanded for further development.  The Board subsequently remanded the appeal to the RO in June 2004 and January 2005.  Thereafter, the Board again denied the claim in November 2006.  The Veteran again filed an appeal with the Court and in an October 2009 Joint Motion for Remand, the Court vacated the November 2006 decision and remanded the claim for further development.  The Board then remanded the case for additional development in November 2010 and June 2013; the case has now been returned to the Board for further appellate action.

This case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 1998 to May 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2013 addendum opinion concluded that the claimed condition, listed on VA problem list as coronary artery disease (CAD), was less likely than not (less than 50 percent probability) proximately due to, or the result of, or aggravated by, the Veteran's service connected condition of varicose veins.  The VA physician explained that:

As discussed in the reference text, Rakel: Integrative Medicine, 3rd ed., "peripheral vascular occlusive disease or peripheral artery disease (PAD), because this entity correlates with coronary artery disease, hypertension, and diabetes.  However, PVD can arise from numerous vasculitides and from other venous problems such as chronic venous insufficiency.  These conditions would require different assessments and treatment strategies, depending on the underlying cause."  

The physician noted that the Veteran has chronic venous insufficiency, which can cause PVD, but is not associated with PAD or CAD.  The physician also explained that:
However, as noted in the attached article, Association between symptoms of chronic venous disease in the lower extremities and cardiovascular risk factors in middle-aged women. - Auzky O - Int Angiol - 01-AUG-2011; 30(4): 335-41: "CVD symptoms were strongly associated with a higher prevalence of pathological values of ABI and several other manageable cardiovascular risk factors.  These findings support the data that chronic venous disease might also indicate increased risk for atherosclerosis."

The physician then explained that, as the Veteran clearly has chronic venous disease of the lower extremities, further evaluation for atherosclerosis is warranted.  The examiner further noted that the Veteran has not had an Ischemic Heart Disease DBQ C&P Examination, or a Hypertension DBQ C&P Examination, and he recommended that these evaluations be undertaken.  As such, the Board finds that the Veteran should be scheduled for these examinations to determine the nature and etiology of his cardiac disability.  

Additionally, after review of the Veteran's claims file, it does not appear that the Veteran has been provided with proper VCAA notice in regard to secondary service connection.  Therefore, on remand, the Veteran should be provided with such notice.   

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran another VCAA notice letter, to include the evidence necessary to substantiate his claim of entitlement to service connection for a cardiac disability secondary to service-connected bilateral varicose veins and/or service-connected psychiatric disability.  

2. Schedule the Veteran for an Ischemic Heart Disease DBQ C&P Examination and a Hypertension DBQ C&P Examination.  

3. Thereafter, return the Veteran's claim file to the VA physician who provided the July 2013 addendum opinion (or another appropriate examiner if unavailable) for an addendum opinion.  

In light of the Ischemic Heart Disease and Hypertension DBQ C&P Examination results, the physician should opine as to whether it is at least as likely as not (50 percent or better probability) that each cardiac disorder present during the period of the claim is etiologically related to the Veteran's service-connected varicose veins, to include whether the cardiac disorder was permanently worsened by the varicose veins disability.  All opinions must be supported by a clear rationale.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




